Title: From George Washington to William Bradford, Sr., 15 March 1778
From: Washington, George
To: Bradford, William, Sr. (1722-1791)



Sir
Head Quarters Valley Forge 15th Mar⟨ch⟩ 1778

I yesterday recd a letter from Govern⟨or⟩ Wharton inclosing Copy of one from you to the Council on the subject of keeping five or six Gallies manned for the protection of the upper part of the River. The Governor has very politely left the matter to my determinati⟨on,⟩ but I would not wish to interfere in a Business which is out of my line any further than by giving my advice. I cannot help thinking ⟨now as I did before⟩ that should the Enemy com⟨e⟩ up the River they will do it with a superior force and certainly carry them, but Capt. Huston thinks, with the assistance of a small work on shore, under cover of which they can run ⟨in⟩ case of necessity, that they may be prote⟨cted.⟩ I would wish you to consult Govr Livingston ⟨and⟩ the Gentlemen in the naval line upon t⟨his⟩ matter and do what to you seems best. But you will not fail to secur⟨e⟩ the Guns and ⟨Stores,⟩ of those Gallies that you strip, in the safest manner, untill means can be fallen upon ⟨to⟩ carry them away. I am Sir Yr most obt Servt

Go: Washington

